STONE, J.
The summary remedy invoked in this case against the county treasurer can only be maintained when the demand sued for is an “allowed claim” against the county. Code of 1876, § 3395. The motion, taking the place of a complaint, failed to aver the claim sued on had been allowed, and • therefore failed to aver any statutory ground of recovery. The demurrer was rightly sustained.—2 Brick. Dig. 464, § 6.
In the first paragraph, or ground of the motion, the claim asserted consists of fees alleged to be due the sheriff for summoning witnesses for defendants in State cases — the defendants being insolvent. Such services are rendered for the defendants, and must be paid for by them. They are not a charge against the fine and forfeiture fund.
Affirmed.